DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I in the reply filed on 7/14/2022 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “1 ,000” has an extra space.  Appropriate correction is required.

    PNG
    media_image1.png
    106
    250
    media_image1.png
    Greyscale

Claim 2 is objected to because of the following informalities:  the phrase “micro computed” appears to be missing the term “tomography” and should state “micro computed tomography”.

    PNG
    media_image2.png
    197
    654
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “[a] shaped vegetarian casing-less smoked sausage … tomography” in Claim 1, lines 1-10 is vague and indefinite as it is unclear whether the sausage is smoked or not as the preamble states the sausage is smoked, however, none of the listed ingredients include “smoke”.  It is unclear how the sausage can include smoke if it not a listed ingredient.  If the sausage does not include smoke then Applicant is advised to consider deleting the smoke language from the preamble.
Claim 1 recites the limitation "the vegetarian sausage" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 2 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 2 recites the limitation "the vegetarian sausage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 3 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 3 recites the limitation "the vegetarian sausage" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 4 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 5 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 6 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 7 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
The term “high” in claim 7, line 4 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret an oil as high melting oil while another could interpret the same oil as not being high melting oil.  It was known in the art that hydrogenated oil can be lightly hydrogenated and still be liquid and have a significant amount of C18:1 and C18:2 fatty acids or heavily hydrogenated oil containing nearly 100% C18:0 and C16:0 fatty acids.
Claim 8 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 9 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 10 recites the limitation "the vegetarian sausage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 10 recites the limitation "the vegetarian sausage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Claim 10 recites the limitation "the vegetarian sausage" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the vegetarian casing-less smoked sausage".
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallini (US 2006/0204644).
The claims are interpreted as being directed to a sausage.  Since the ingredients do not specifically list smoke as an ingredient and the particulate ingredients can be 0% smoke is not interpreted as being present.
Regarding Claim 1, Cavallini (‘644) teaches a shaped vegetarian casing-less sausage (See para. 49, there the casing is removable.  Once the casing is removed, the sausage becomes casing-less.) comprising: a) 30-80 wt. % water (See para. 49, 57.55 wt. %.); b) 5-35 wt. % oil (See paras. 35, 49, 10-15% wt. %)/12.5 wt. %.); c) 2-25 wt. % plant protein (See paras. 34, 49, 10-20%/ 16.0-%, soy/vegetable protein.), however, fails to expressly disclose wherein the vegetarian sausage is smoked and comprises less than 5 vol. % air bodies having an equivalent spherical diameter or more than 30 microns, as determined by means of micro computed tomography.
Regarding the presence of smoke, it is noted that smoke is not a listed ingredient and the particulate ingredients can be 0%, thus, smoke is not interpreted as being required.
Regarding air bodies, it would have been foreseeable and obvious to a person having ordinary skill in the art since Cavallini’s (‘644) sausage is not puffed and aerated the air bodies would be close to zero, if not %.  Furthermore, it is clear that it was important for the sausage to take the shape of sausage and not fall apart and a means to doing so would be to compress and form the sausage material without the presence of air.
Regarding Claim 3, Cavallini (‘644) teaches the sausage discussed above, however, fails to expressly disclose wherein the vegetarian sausage comprises less than 3 vol. % air bodies having an equivalent spherical diameter of more than 30 microns, as determined by means of micro computed tomography.
It would have been foreseeable and obvious to a person having ordinary skill in the art since Cavallini’s (‘644) sausage is not puffed and aerated the air bodies would be close to zero #, if not %.  Furthermore, it is clear that it was important for the sausage to take the shape of sausage and not fall apart and a means to doing so would be to compress and form the sausage material without the presence of air.
Regarding Claim 4, Cavallini (‘644) teaches comprising 40-70 wt. % water (See para. 49, 57.55 wt. %.).
Regarding Claim 5, Cavallini (‘644) teaches comprising 10-32 wt. % oil (See paras. 35, 49, 10-15% wt. %)/12.5 wt. %.).
Regarding Claim 6, Cavallini (‘644) teaches wherein the oil has a solid fat content at 20 degrees Celsius (N20) of 1.5-30%.
Regarding Claim 7, Cavallini (‘644) teaches wherein the oil contains a liquid vegetable oil is soybean oil or maize oil (See paras. 35, 49.), however, fails to expressly disclose the claimed percentage and a high melting oil selected from hydrogenated vegetable oil, palm stearin, palm kernel stearin, coconut stearin, butter oil, butter stearin and combinations thereof.
It was known in the art that hydrogenated oil can be lightly hydrogenated and still be liquid and have a significant amount of C18:1 and C18:2 fatty acids or heavily hydrogenated oil containing nearly 100% C18:0 and C16:0 fatty acids.  Both a liquid and hydrogenated oil like soybean can have C18:0, C18:1, C18:2 and C18:3 fatty acids chains, thus, in some instances there is no way to discern the difference between liquid oil and high melting oil.
Regarding Claim 8, Cavallini (‘644) teaches comprising 4-20 wt. % protein (See paras. 34, 49, 10-20%/ 16.0-%, soy/vegetable protein.).
Regarding Claim 9, Cavallini (‘644) teaches comprising 1-20 wt. % of the one or more particulate ingredients.
Regarding Claim 10, Cavallini (‘644) teaches said vegetarian sausage comprising: a) 50-65 wt. % water (See para. 49, 57.55 wt. %.); b) 15-30 wt. % oil (See paras. 35, 49, 10-15% wt. %)/12.5 wt. %.); c) 6-18 wt. % plant protein (See paras. 34, 49, 10-20%/ 16.0-%, soy/vegetable protein.), however, fails to expressly disclose d) 2-15 wt. % of one or more particulate ingredients selected from herbs, spices, vegetables and combinations thereof; wherein the vegetarian sausage comprises less than 3 vol. % air bodies having an equivalent spherical diameter or more than 30 microns, as determined by means of micro computed tomography.
Regarding the particulate ingredients, Cavallini (‘644) teaches adding 5-8 wt. % flavoring ingredients (See para. 36.).  It would have been foreseeable and obvious to a person having ordinary skill in the art to select any ingredients, including those claimed, that consumers like to incorporate into their sausage that satisfy their preference.
It would have been foreseeable and obvious to a person having ordinary skill in the art since Cavallini’s (‘644) sausage is not puffed and aerated the air bodies would be close to zero #, if not %.  Furthermore, it is clear that it was important for the sausage to take the shape of sausage and not fall apart and a means to doing so would be to compress and form the sausage material without the presence of air.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavallini (US 2006/0204644) in view of Kumar (US 4,376,134).
Regarding Claim 2, Cavallini (‘644) teaches the sausage discussed above as well as adding water/ice to reduce stiffness of the emulsion base (See para. 36.), however, fails to expressly disclose wherein the vegetarian sausage contains at least 4 vol. % of oil droplets having an equivalent spherical diameter in the range of 100 micrometer to 1,000 micrometer as determined by means of micro computed.
Kumar (‘134) teaches a sausage similar to Cavallini (‘644) where the addition of crushed ice results in small globules of fat forming (See col. 7, ll. 1-3.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that when Cavallini (‘644) adds ice oil/fat droplets would form in a similar manner as taught by Kumar (‘134).
Regarding the amount and size of the droplets it is noted Applicant does not set forth any non-obvious unexpected results for providing one amount and size over another.  It would have been foreseeable and obvious that Cavallini (‘644) oil/fat would be of the same amount and dimension as the ingredients and end use are substantially the same.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/954,538 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the same invention is disclosed in various combinations of claims and the properties being inherent as the materials and end use are the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
July 14, 2022